Citation Nr: 1122882	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD and bipolar disorder.

The Board remanded this case to the RO in July 2008 and January 2010 for additional development.  The appeal has been returned to the Board for further appellate action.

In a March 2011 rating decision, the RO granted service connection for bipolar disorder.  Thus, that claim is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the January 2010 remand, the Board, in part, requested that the RO resend the Veteran updated notice under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), that advises the Veteran that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also requested that the RO ask the Veteran to provide the names and addresses of all medical care providers who treated him for PTSD from September 2005 as well as any records of psychiatric treatment prior to his active service and, after securing any necessary release, request such records.

Accordingly, the RO sent the Veteran a VCAA notice letter in March 2010 asking him to provide the names and addresses of all medical care providers who treated him for PTSD from September 2005 as well as any records of psychiatric treatment prior to his active service.  However, the letter does not include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal.  The Board emphasizes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, corrective notice should be provided on remand.  

Further, in response to the March 2010 letter, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, on which he referenced a December 2009 letter for the doctors and addresses.  In this regard, the Board received a letter from the Veteran in December 2009 listing the names and addresses of various health care providers.  Although the RO obtained records from the VA Medical Centers identified by the Veteran, without a completed VA Form 21-4142, the RO did not request any private medical records.  Here, the Board notes that a completed VA Form 21-4142 is required before VA can request records from private health care providers.  As the Veteran may have believed that his identifying of the private doctors in the December 2009 letter was sufficient for VA to request records from those providers, the Board finds that he should be provided another opportunity to submit a completed VA Form 21-4142 for each private doctor who has treated him for his PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a VCAA notice that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal.

2.  The RO should ask the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information to the VA, for each private doctor who has treated him for his PTSD.  The Veteran is advised that a completed form is required before VA can request records from private health care providers.

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

